

EXHIBIT 10.3
Lock-Up Agreement
 
July 10, 2009


WindTamer Corporation
156 Court Street, Geneseo, NY 14454
 
Re:  WindTamer Corporation – Lock-Up Agreement
 
Dear Sirs:
 
In connection with the establishment of a public market trading of shares of
common stock (the “Common Stock”) of WindTamer Corporation and any successor (by
merger or otherwise) thereto (the “Company”), the undersigned agrees that,
commencing on the date that the Common Stock begins trading on any of the OTC
Bulletin Board Market, an over-the-counter market, any national securities
exchange or quotation service or otherwise (the “Effective Date”), and during
the period specified below (the “Lock-Up Period”), the undersigned will not,
directly or indirectly, offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or securities convertible into or exchangeable or exercisable for any
shares of Common Stock, whether any such aforementioned transaction is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, owned directly or indirectly by the undersigned (including holding as
a custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively the “Undersigned’s Shares”).
 
The foregoing restriction is expressly agreed to preclude, without limitation,
the undersigned from engaging in any hedging, swap or other arrangement or
transaction which is designed to or which reasonably could be expected to lead
to, result in or have the same effect of a sale, transfer or disposition of any
of the Undersigned’s Shares even if such Shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include, without limitation, any short sale or any purchase, sale or grant of
any right (including without limitation any put or call option) with respect to
any of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.


The undersigned agrees not to publicly disclose during the Lock-Up Period the
intention to make or enter into any such transaction regarding the Undersigned’s
Shares described in the above paragraphs.
 
The Lock-Up Period will commence on the date hereof and continue until the
12-month anniversary of the Effective Date.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts to a member of members of the immediate
family of the undersigned, provided that the donee or donees thereof agree to be
bound in writing by the restrictions set forth herein or (ii) to any trust for
the direct or indirect benefit of the undersigned or members of the immediate
family of the undersigned, provided that the trustee of the trust agrees to be
bound in writing by the restrictions set forth herein, and provided further that
any such transfer shall not involve a disposition for value. For purposes of
this Lock-Up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.


Notwithstanding anything to the contrary contained herein, the undersigned may,
subject to the Company’s Insider Trading Policy, sell (1) such number of the
Undersigned’s Shares to generate $50,000 in gross proceeds between the six-month
anniversary of the Effective Date and the nine-month anniversary of the
Effective Date but in no event more than 50,000 of the Undersigned’s Shares, and
(2) such number of the Undersigned’s Shares to generate $50,000 in gross
proceeds between the nine-month anniversary of the Effective Date and the
12-month anniversary of the Effective Date but in no event more than 50,000 of
the Undersigned’s Shares.
 

--------------------------------------------------------------------------------


 
The undersigned represents and warrants that he now has, and, except as
contemplated by clauses (i) and (ii) in the above paragraph, for the duration of
this Lock-Up Agreement will have, good and marketable title to the Undersigned’s
Shares, free and clear of all liens, encumbrances, and claims whatsoever.


The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions. The Company and its transfer agent and registrar are hereby
authorized to decline to make any transfer of shares of Common Stock if such
transfer would constitute a violation or breach of this Lock-Up Agreement.
 
In addition, the undersigned agrees that, he will not, during the Lock-Up
Period, make any demand for or exercise any right with respect to, the
registration of any Securities or any security convertible into or exercisable
or exchangeable for the Securities.


The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.
 
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
 
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.
 

 
Very truly yours,
         
John Schwartz
   
Exact Name of Shareholder
         
/s/ John Schwartz
   
Authorized Signature
         
Chief Operating Officer
   
Title
       
Agreed to and Acknowledged:
         
WINDTAMER CORPORATION
         
By:
/s/ Gerald Brock      
Name: Gerald Brock
   
Title:   Chief Executive Officer
 

 

--------------------------------------------------------------------------------

